Citation Nr: 1202164	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for normal pressure hydrocephalus (NPH).  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (exclusive of the period from March 9, 2010 through May 31, 2010, when a temporary total rating was assigned).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, denied service connection for normal pressure hydrocephalus, claimed as traumatic brain injury, and granted service connection and assigned an initial 30 percent rating for PTSD, effective March 20, 2008.  

In an August 2010 rating decision, the RO granted a 100 percent temporary total rating for PTSD from March 9, 2010 through May 31, 2010, under the provisions of 38 C.F.R. § 4.29, on the basis of hospitalization over 21 days.  See 38 C.F.R. § 4.29 (2011).  The 30 percent rating was resumed, effective June 1, 2010.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304.  Subsequent to the hearing, in September 2011, the Veteran submitted additional evidence in support of his appeal.  While the evidence submitted in September 2011 was not accompanied by a waiver of RO consideration, as the claims on appeal are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304.

As a final preliminary matter, in April 2010, the Veteran filed a claim for an increased rating of his service-connected tinnitus.  The issue of entitlement to a rating in excess of 10 percent for tinnitus has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The record reflects that the Veteran has normal pressure hydrocephalus.  He underwent shunt placement in November 2005, with revision the following month.  The Veteran asserts that his normal pressure hydrocephalus is related to service.  Specifically, he has reported being within 100 feet of rocket attacks and explosions during service in Vietnam, and argues that his proximity to these explosions resulted in brain injury.  During treatment in August 2011, the Veteran's private neurologist, Dr. A.M.P. noted that the Veteran had evidence of a degenerative brain process, which was probably multifactorial.  In this regard, she observed that there was some mild degree of vascular dementia, but the Veteran also had a history of NPH, which had been stable and treated with ventriculostomy.  The neurologist added that she had not been able to rule out a closed head injury from the Veteran's previous insult from his blast injuries, referencing data regarding current war veterans.  She opined that the Veteran probably had some involvement from these blast injuries.  In an August 2011 letter, Dr. A.M.P. reported that the Veteran had been exposed to blast injuries and was being treated for PTSD.  She observed that the Veteran had cognitive impairments, and noted that current research was identifying head injury issues with post-blast patients.  Dr. A.M.P. stated that she suspected that the Veteran was also exposed to blasts and had the same sequelae as was being identified in veterans from the current war.  

The August 2011 opinions from Dr. A.M.P. suggest a nexus between the Veteran's current symptoms of a brain disorder and service.  However, these opinions, that the Veteran "probably" had some involvement from his blast injuries, and that Dr. A.M.P. "suspected" that the Veteran had the same sequelae from blasts as veterans from the current war, are simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Accordingly, a VA examination to obtain a medical nexus opinion regarding the claimed NPH is warranted.  See McLendon, 20 Vet. App. at 83.

As regards the Veteran's PTSD, the Veteran was most recently afforded a VA examination to evaluate this disability in October 2009.  At that time, he reported that he had close, loving relationships with his four children, although he later reported that his relationship with one of his daughters was "very strained."  The Veteran also reported having many friends, and stated that he interacted with and talked with his neighbors on a regular basis.  On examination, the Veteran denied panic attacks and suicidal thoughts.  Remote and immediate memory were normal while recent memory was mildly impaired.  The examiner observed that the Veteran had significant attention and concentration difficulties, as well as chronic mood disturbances involving depression and anger reactions, but commented that the Veteran's cognitive decline did not appear to be related to his PTSD or affective symptoms.  The Axis I diagnoses were PTSD, dementia, depression, and alcohol dependence (in sustained remission).  The examiner assigned a Global Assessment of Functioning (GAF) score of 60.  Although he had previously commented that the Veteran's cognitive decline did not appear to be related to his PTSD or affective symptoms, the examiner indicated that there did not appear to be psychiatric disorders other than PTSD and alcohol dependence which were independently responsible for the Veteran's impairment in psychosocial adjustment and quality of life.  The examiner opined that the Veteran appeared to experience total occupational and social impairment due to PTSD.  

During VA treatment the month following his VA examination, the Veteran reported suicidal ideations, with no specific plan or intent.  In his January 2010 substantive appeal, the Veteran reiterated that he had been having thoughts of suicide, and described his symptoms as worse than noted by the VA examiner.  The Veteran received inpatient treatment for PTSD at the Battle Creek VA Medical Center (VAMC) from March to May 2010 (for which he is in receipt of a temporary total rating, as noted in the introduction).  The discharge summary from this period of inpatient treatment reflects an Axis I diagnosis of PTSD and a GAF score of 47/49.  

During the January 2011 hearing, the Veteran testified that his anger issues had increased since his inpatient treatment at the Battle Creek VAMC.  His wife testified that he seemed more depressed since this treatment, and added that his memory seemed to be declining.  The Veteran further reported that he had no ability to concentrate and did not socialize with many people or have a lot of contact with his family; rather, he had a tendency to withdraw.  He added that he had suicidal ideations from time to time and experienced panic attacks.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The foregoing evidence indicates a worsening of the Veteran's PTSD since his October 2009 VA examination.  

Accordingly, to ensure that the record reflects the current severity of PTSD, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board notes that, in addition to the diagnosis of PTSD, the record includes diagnoses of bipolar disorder and, as noted above, the Veteran has been diagnosed with NPH.  Notably, the Veteran underwent a neuropsychological assessment at Henry Ford Hospital in August 2010 by Dr. B.M., at which time he reported memory problems as well as a decline in attention and concentration.  Neuropsychological testing revealed impaired visual-spatial abilities, non-verbal problem solving, working memory, and sustained and complex visual attention.  There was also evidence of a mild decline in information processing speed.  Dr. B.M. reported that the Veteran's results were consistent with the effects of NPH on cognitive functioning, although there was also likely some cognitive decline secondary to shunt placement, and, although not believed to be significant, the effects of sleep apnea might also be contributing to the Veteran's attentional and processing speed problems.  Dr. B.M. concluded by noting that the effects of the Veteran's depression did not appear to be the underlying etiology of the Veteran's cognitive problems.  The diagnosis was cognitive disorder secondary to a general medical condition.  

In evaluating the service-connected PTSD, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected PTSD from those attributable to any other disability that is not service-connected, to include bipolar disorder, NPH, and/or sleep apnea.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In addition to the foregoing, the claims file reflects that there are additional records which are potentially pertinent to the claims on appeal.  

As noted above, the Veteran received inpatient treatment for PTSD at the Battle Creek VAMC from March to May 2010.  While the discharge summary is of record, no other records from this hospitalization have been associated with the claims file.  While the Veteran has been assigned a temporary total rating for the period of this hospitalization, the Board nevertheless finds that these records would be helpful in evaluating his service-connected disability.  As the records from this hospitalization are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, the claims file includes treatment records from the Detroit VAMC dated from July 2008 to September 2010.  On remand, the AMC/RO should obtain any more recent treatment records from this facility.  

Additionally, a January 2010 record of treatment from the Detroit VAMC reflects that the Veteran was pleased with the services at the Dearborn Vet Center.  However, no Vet Center treatment records have been associated with the claims file.  As such, these records should also be obtained and associated with the claims file.  Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  

In addition, the Veteran has submitted a March 2011 letter from the RO reflecting that he could not be provided Vocational Rehabilitation and Employment services, as it had been determined that it was not reasonable to expect him to be able to train for or get a suitable job because of the severity of his disability.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In a December 2010 letter, the Veteran's private physician, Dr. F.V.M., wrote that the Veteran had been under his care for at least 20 years.  While some treatment records from this physician have been associated with the claims file, the earliest records are dated in April 2006.  During his October 2009 VA examination, the Veteran reported that he had received psychiatric treatment from a private physician, Dr. P.K.G., from 2006 until April 2009.  The only record from this physician currently associated with the claims file is an April 2008 letter in which he reported treating the Veteran since May 2006.  Similarly, in a March 2008 letter, a private psychologist, Dr. S.A.M., reported that she had treated the Veteran intermittently since 1998.  However, no treatment records from this psychologist have been associated with the claims file.  Further, a November 2009 VA treatment record reflects that the Veteran was referred to the mental health clinic by his psychologist, Dr. R.  Again, no records from this private psychologist have been associated with the claims file.  

In addition to each of the aforementioned individuals, during his August 2010 neuropsychological assessment, the Veteran reported that he had recently been treated at the Cleveland Clinic, where he was advised his shunt was in need of adjustment, which was accomplished.  No records from the Cleveland Clinic are currently associated with the claims file.  The Board also notes that the Veteran's Social Security Administration (SSA) records reflect that, in February 2006, the Veteran reported receiving physical and speech therapy at Henry Ford Hospital.  While some treatment records from this facility have been associated with the claims file, records of such therapy have not been obtained.  

On remand, the AMC/RO should request any additional outstanding pertinent records which have not previously been submitted from each of the aforementioned private healthcare providers.  

Finally, in her August 2011 letter, Dr. A.M.P, from the Michigan Institute for Neurological Disorders, reported that the Veteran had been following with the neurology department for a number of years.  While some records from this facility have been associated with the claims file, to ensure that the record is complete, the AMC/RO should request any additional outstanding pertinent records which have not previously been submitted.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his brain disorder and/or PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for (1) records of treatment from the Veteran's hospitalization at the Battle Creek VAMC, dated from March to May 2010; (2) any treatment records from the Detroit VAMC, dated since September 2010; (3) any treatment records from the Dearborn Vet Center.  

The AMC/RO should also take necessary steps to obtain  outstanding pertinent treatment records from each of the following private healthcare providers which are not currently associated with the claims file:  (1) Dr. F.V.M., to include records dated prior to April 2006; (2) Dr. P.K.G., dated from May 2006 to April 2009; (3) Dr. S.A.M., dated since 1998; (4) Dr. R.; (5)the Cleveland Clinic; (6) Henry Ford Hospital, to include records of speech and physical therapy, as described in February 2006; and (7) the Michigan Institute for Neurological Disorders, to include any records dated since August 2011.  

2.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.
 
3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any brain disorder, to include NPH.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current brain disorder, to include NPH.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include reported exposure to mortar and rocket attacks therein.  

In rendering the requested opinion, the examiner should specifically consider and address the August 2011 opinions of Dr. A.M.P (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination (by a psychologist or psychiatrist).  

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected PTSD, from those attributable to any other disability that is not service-connected, to include bipolar disorder, NPH, and/or sleep apnea.  In providing such comment, the VA examiner should consider and address the August 2010 neuropsychological assessment (discussed above).  If it is not medically possible to distinguish the symptoms and effects of the service-connected PTSD from those attributable to any other disability that is not service-connected, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected psychiatric disability.

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



